Citation Nr: 1143441	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD), for the period from July 14, 1981 to January 30, 1998, for accrued purposes.

2.  Entitlement to total disability for individual unemployability (TDIU), for the period from July 14, 1981 to January 30, 1998, for accrued purposes.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in December 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations dated June 2006 and October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2010 decision, the Board denied the appellant's claims on appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2010, the Court partially vacated the Board's decision and remanded the accrued benefits and 38 U.S.C.A. § 1318 claims to the Board for further consideration pursuant to a Joint Motion for Partial Remand dated in April 2011.

In a September 2011 letter, the Board provided the appellant and her attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the appellant's attorney submitted an October 2011 statement in which he indicated that he did not intend to submit additional evidence or argument at that time.

The Board notes that the July 2010 Board decision characterized the accrued benefits claims as one issue:  entitlement to a 100 percent rating for PTSD and/or entitlement to TDIU for the period from July 14, 1981 to January 30, 1998 for accrued purposes.  As will be discussed below, the April 2011 Joint Motion indicated that the Board's decision as to TDIU for accrued benefits purposes was premature.  The Board has therefore recharacterized the issues on appeal in an effort to clarify the matter and comply with the Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action on her part is required.

Issue not on appeal

In the Joint Motion for Partial Remand, the appellant, through her attorney, explicitly abandoned (withdrew) her appeal as to the claim of entitlement to service connection for the cause of the Veteran's death.  Accordingly, the Board's July 2010 decision as to that issue is final.  See 38 C.F.R. § 20.1100 (2011).


REMAND

The April 2011 Joint Motion for Partial Remand, as adopted by the Court's May 2011 Order, indicated that the Board's July 2010 decision was "premature and remand is warranted because the Board failed to ensure that all actions essential for a proper appellate decision have been undertaken."  Specifically, the parties agreed that the procedural history of the appellant's claims demonstrated that the Board adjudicated the issue of entitlement to TDIU for accrued purposes "without ensuring that the RO properly adjudicated the issue in the first instance."  The parties further indicated that remand to the Board was warranted because "[t]he Board's adjudication in the first instance of a TDIU claim for accrued benefits purposes constitutes a procedural defect that can be remedied only by initial adjudication by the RO."

Therefore, pursuant to the Joint Motion, the Board finds that the issue of entitlement TDIU, for the period from July 14, 1981 to January 30, 1998, for accrued purposes must be remanded to the RO for adjudication of the issue.

The Board has considered whether it should proceed with a decision as to the issue of entitlement to a 100 percent disability rating for PTSD, for the period from July 14, 1981 to January 30, 1998, for accrued purposes.  However, as noted in the Joint Motion for Partial Remand, the appellant and her attorney have repeatedly asserted that the appellant's claim for accrued benefits as to the service-connected PTSD "was predicated" on the Veteran's initial TDIU claim which was pending from November 2005.  The appellant's DIC claim was further "predicated" on the success of her accrued benefits claim.  See the Joint Motion for Partial Remand dated April 2011.  Therefore, the Board finds that the issues on appeal are inextricably intertwined.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the Board must wait for the RO to consider the accrued benefits claim as to TDIU before it may consider the accrued benefits as to service-connected PTSD and the claim of entitlement to DIC under 38 U.S.C.A. § 1318.

Accordingly, the case is REMANDED for the following action:

1. VBA should ensure that the appellant is furnished with complete VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that includes a statement of the disabilities, if any, for which the Veteran was service-connected at the time of his death and an explanation as to the information or evidence needed to establish to accrued benefits including as to TDIU and PTSD, and entitlement to DIC.

2. VBA should issue a SOC pertaining to the issue of entitlement to TDIU, for the period from July 14, 1981 to January 30, 1998, for accrued purposes.  In connection therewith, the appellant and her attorney should be provided with appropriate notice of her appellate rights.

3. After undertaking any additional develop which it deems to be necessary and after the appellant has either perfected her appeal as to the TDIU for accrued benefits claim or the time to perfect has expired, VBA should then readjudicate the claims of entitlement to a 100 percent rating for PTSD, for the period from July 14, 1981 to January 30, 1998, for accrued purposes and entitlement to DIC under 38 U.S.C.A. § 1318.  If the benefits sought on appeal remain denied, the appellant and her attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

